Citation Nr: 1342526	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  04-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to Agent Orange exposure.  

2.  Entitlement to service connection for hypertension, claimed as due to Agent Orange exposure and secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board initially remanded the claims on appeal to the RO in October 2009 for additional development.  

In a July 2011 Board decision, the Board denied the claim of entitlement to service connection for diabetes mellitus type II, claimed as due to Agent Orange exposure, and the claim of entitlement to service connection for hypertension, claimed as due to Agent Orange exposure and as secondary to diabetes mellitus type II.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In June 2013, the Court issued an order granting a Joint Motion for Remand (JMR) by the parties, vacating the Board's July 2011 decision and remanding the matters to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court granted a Joint Motion for Remand (JMR) in June 2013.  The parties agreed that the Board committed error because the Board failed to comply with the Secretary's duty to assist, or otherwise provide an adequate statement of reasons or bases for why this duty was satisfied.  

Specifically, the parties agreed that the Board failed to ensure that deck logs from the USS Annapolis for the relevant period were obtained or otherwise explain why obtaining such records was either not necessary or infeasible.  Prior to providing the adequate statement of reasons or bases as instructed in the Joint Motion for Remand, the Board finds that additional development must be undertaken.  

The duty to assist in the development of a claim requires VA to make reasonable efforts to obtain all federal and private records adequately identified by the Veteran and relevant to his claim.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159.  

A Veteran is presumed to have been exposed to a tactical herbicide agent if he or she served in the Republic of Vietnam from or between January 9, 1962 and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(ii).  According to the Stipulated Facts in the JMR, the Veteran served on active duty from February 1962 to June 1966, and alleged that he was transported into Vietnam from the USS Annapolis via helicopter in or between 1965 and 1966 in order to train other Navy personnel to tune radio receivers.  The Board found that service department records reflected that the Veteran worked as a Radioman and Teletype Operator and assumed the duties and ultimately title of ORESTES Supervisor.  The Board found that service department records reflected the Veteran served aboard the USS Annapolis from March 1964 to June 1966.  The Board found that the National Personnel Records Center (NPRC) confirmed that the USS Annapolis was in the official waters of Vietnam from September 1965 to June 1966.  The Board found that "the Veteran's claims file does not contain any documentation indicating that he, or anyone else aboard the USS Annapolis, was transported via helicopter to Vietnam in order to train or instruct other Navy personnel to tune radio receivers."  The record does not reflect that the Regional Office (RO) or the Board attempted to obtain deck logs from the USS Annapolis for any relevant period of time.  

In this case, the Veteran claimed to have been transported by helicopter from the USS Annapolis to the Republic of Vietnam in order to train other service members.  In addition, the Board acknowledged that the NPRC confirmed that the USS Annapolis was in the official waters of Vietnam from September 1965 to June 1966 and that the Veteran's service personnel records indicate that he served aboard the USS Annapolis from March 1964 to June 1966.  Accordingly, the parties agreed that deck logs from the USS Annapolis for the period from September 1965 to June 1966 are potentially relevant to or might reasonably aid in substantiating the claims as they might document all or part of the Veteran's assertion regarding helicopter transports to Vietnam from the USS Annapolis.  Remand is therefore needed for the Board to ensure that deck logs from the USS Annapolis for the relevant period are obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO must request the deck logs for the USS Annapolis from September 1965 to June 1966, the relevant period of time that the NPRC confirmed the USS Annapolis was in the official waters of Vietnam that includes the time period the Veteran was stationed aboard.  

Copies of all requests for the deck logs and responses must be associated with the Veteran's claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, and explain the efforts taken to obtain them.  

2. After completing the requested actions, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford them the opportunity to respond before the claims file is returned to the Board.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


